Citation Nr: 0107311	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  96-48 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Entitlement to an increased evaluation for residuals of 
splenectomy as a result of stab wounds to the abdomen, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for residuals of 
incisional herniorrhaphy secondary to a splenectomy, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




REMAND

The veteran served on active duty from February 1954 to 
January 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which, amongst other decisions, denied 
entitlement to increased evaluations for the veteran's 
service-connected disabilities.  By rating decision of 
April 1995, the RO granted a 10 percent disability evaluation 
for the veteran's service-connected incisional hernia, based 
on a painful scar.  The 10 percent evaluation became 
effective May 1993, the date of receipt of the claim.  The 
issues reflected on the cover page were remanded for further 
development.  However, this case is not ready for appellate 
review.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In undertaking 
the notice and development required herein, the RO must 
assure compliance with VCAA.

In the March 1999 remand, the Board noted that, during the 
pendency of the appeal, the criteria for evaluating hemic and 
lymphatic system disorders was amended, effective 
October 23, 1995.  Although the veteran's 30 percent 
evaluation for splenectomy is protected, the new criteria 
provides a 20 percent evaluation for residuals of 
splenectomy, but complications such as systemic infections 
with encapsulated bacteria are rated separately.  38 C.F.R. 
§ 4.117, Diagnostic Code 7706 (2000).  The amended 
regulations contemplate assignment of separate evaluations 
for complications of a splenectomy, if manifested to a 
compensable degree.  60 Fed. Reg. 49225 (September 22, 1995).  
Pursuant to the Board's March 1999 remand, the veteran was 
instructed to undergo an appropriate VA examination to 
evaluate his service-connected residuals of splenectomy.  The 
examiner was to perform all indicated tests and studies to 
evaluate the severity of the veteran's splenectomy, and 
determine as a result of the examination and tests whether 
the veteran had any complications from the splenectomy (i.e. 
immune response, filtration of the blood, iron reutilization, 
blood volume regulation, or susceptibility to certain 
infections, such as those caused by encapsulated pneumococcus 
bacteria).  The examiner was also to render a medical opinion 
as to which of the veteran's symptomatology/findings were 
attributable to the service-connected residuals of 
splenectomy.  None of this was done.  

Additionally, the veteran was also to undergo an examination 
for residuals of his incisional herniorrhaphy.  The examiner 
was to indicated whether the veteran had any residuals of his 
service-connected incisional herniorrhaphy, the severity of 
the condition, whether it is supported by belt under ordinary 
conditions, whether the veteran had any weakening of the 
abdominal wall and whether the veteran needs a supporting 
belt due to the service-connected incisional hernia.  The 
examiner was also asked to render a medical opinion as to 
which of the veteran's symptomatology/findings are 
attributable to his service-connected incisional 
herniorrhaphy, as opposed to his nonservice-connected ventral 
incisional hernia or the inguinal hernias.  The examiner 
indicated that there was no evidence of herniation, but none 
of the other requests in the remand referencing his service-
connected incisional herniorrhaphy were discussed.  

The United States Court of Appeals for Veterans Claims 
(Court) held in Stegall v. West, 11 Vet. App. 268 (1998), 
that a remand by the Court or the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  It was also held that when the remand orders 
are not complied with, the Board errs in failing to ensure 
compliance.  Therefore, the March 1999 remand order, which 
required VA examinations and the aforementioned orders, must 
be complied with.  

In view of the foregoing, this case is REMANDED to the RO for 
the following action:

1.  All VA treatment records from the VA 
Medical Center in Bay Pines, Florida, for 
treatment of the veteran's service-
connected residuals of incisional 
herniorrhaphy and residuals of 
splenectomy since March 1999, should be 
obtained and associated with the claims 
folder. 

2.  The veteran should be afforded 
appropriate VA examinations to evaluate 
his service-connected residuals of 
splenectomy and incisional herniorrhaphy.  
The examiner(s) should review the 
veteran's entire claims file and a copy 
of this remand prior to the 
examination(s).  The medical rationale 
for all opinions must be provided in the 
examination reports.  

(a)  Splenectomy:  The examiner should 
review the veteran's service medical 
records (showing incurrence of stab 
wounds to the abdomen and resulting 
splenectomy in 1955) and the reports of 
prior VA examinations.  The examiner 
should indicate in the report that he or 
she has reviewed the claims file.  

All necessary tests and studies should be 
conducted in order to evaluate the 
severity of the veteran's residuals of 
the splenectomy.  The examiner should 
determine whether the veteran currently 
has any complications from the 
splenectomy (i.e., immune response, 
filtration of the blood, iron 
reutilization, blood volume regulation, 
or susceptibility to certain infections, 
such as those caused by encapsulated 
pneumococcus bacteria).  The examiner is 
asked to render a medical opinion as to 
which of the veteran's 
symptomatology/findings are attributable 
to the service-connected residuals of 
splenectomy.  

(b)  Incisional herniorrhaphy:  The 
examiner should review the following VA 
medical records for the veteran:  (1) 
hospital summary dated in January-
February 1969 showing incisional hernia; 
(2) hospital summary dated in May 1978 
showing right inguinal hernia; (3) 
hospital summary dated in January 1984 
showing ventral incisional hernia; (4) 
operative report dated in May 1997 
showing sliding, indirect huge left 
inguinal hernia; and (5) operative report 
dated in January 1998 showing right 
inguinal hernia.  The examiner is asked 
to indicate in the report that he or she 
has reviewed the claims file.  

All necessary tests and studies should be 
conducted in order evaluate the severity 
of the veteran's residuals of the 
service-connected incisional 
herniorrhaphy.  The examiner should 
indicate whether the veteran currently 
has any residuals of the service-
connected incisional herniorrhaphy, and, 
if so, (1) the severity of this 
condition, (2) whether it is supported by 
belt under ordinary conditions; (3) 
whether the veteran has weakening of the 
abdominal wall; and (4) whether the 
veteran needs a supporting belt due to 
the service-connected incisional hernia.  
The examiner is asked to render a medical 
opinion as to which of the veteran's 
symptomatology/findings are attributable 
to the service-connected incisional 
herniorrhaphy that occurred in 1969, as 
opposed to the nonservice-connected 
ventral incisional hernia that occurred 
in 1984 or the inguinal hernias.  If it 
is impossible to distinguish the 
symptomatology due to the nonservice-
connected condition(s), the examiner 
should so indicate.  

3.  After completing the development, the 
RO must review the claims folder to 
ensure that it includes all evidence 
requested, and if it is not associated 
with the claims folder, it should be 
obtained or a record of the attempts to 
obtain it should be noted.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

5.  The RO should adjudicate the claims 
for increased disability ratings for 
residuals of splenectomy and incisional 
herniorrhaphy.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a supplemental statement of 
the case (SSOC) and afforded the 
appropriate period of time in which to 
respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

